On behalf of the delegation of the Lao People's 
Democratic Republic, I should like at the outset 
to congratulate you, Comrade President, on your 
unanimous election to your high office for this 
session of the General Assembly. In choosing you, 
the General Assembly pays a tribute both to your 
country, the sister People's Republic of Hungary, 
whose tireless efforts in the cause of peace and 
socialism are well known and with which my 
country enjoys excellent relations of friendship 
and militant solidarity and to you and to your 
outstanding qualities as a diplomat for whom the 
workings of the United Nations hold no secrets. I 
am therefore convinced that on the basis of your 
vast experience and thorough knowledge of 
international affairs you will lead the work of 
this session towards fruitful results.
141. I would also like to pay a tribute to your 
pre¬decessor, Mr. Ismat Kittani, who guided the 
thirty- sixth session of the Assembly, as well as 
the special sessions, with authority and skill.
142.	I also wish to salute the 
Secretary-General, Mr. Perez de Cuellar, on his 
election to his high office, involving great 
responsibility, and for his courage and untiring 
efforts in the cause of maintaining international 
peace and security.
143.	Since the beginning of the thirty-sixth 
session of the Assembly, the international 
situation has con¬tinued to deteriorate and the 
international community has found itself faced 
with a number of crises. For the most aggressive 
imperialist factions, per¬sisting with their 
policy of adventurism, aggression and economic 
blocs, have created or rekindled hot¬beds of 
tension in various regions of the world. 
Inter¬national peace and security have never been 
so threatened.
144.	In the Middle East, the situation remains 
explosive because of the policy of aggression and 
extermination being carried out by those who hold 
power ip Israel and those who support and arm 
them against the Palestinian and Lebanese Arab 
peoples. The bloody crimes committed by Israel 
against the Arab Palestinian and Lebanese 
peoples, the occupa¬tion of Lebanon and other 
Arab territories and the monstrous genocide 
committed in the Palestinian refugee camps have 
been condemned by the world. We express our 
unreserved solidarity with the Pales¬tinian Arab 
people and with the PLO, their sole legitimate 
representative, with the Lebanese people and with 
all the victims of Israeli aggression and 
barbarity.
145.	For the Lao People's Democratic Republic, 
the just and lasting solution to the question of 
Palestine and of the Middle East as a whole, 
which should be worked out through negotiations 
with the partici¬pation of all the parties 
concerned, including the PLO, presupposes the 
withdrawal by Israel from all the Arab 
territories occupied since 1967 and recog¬nition 
of the right of the Palestinian people to 
estab¬lish an independent State the six-point 
proposal of President Brezhnev, as well as the
proposals of the Fez Arab Summit Conference  fully support this position.
146.	The conflict between Iran and Iraq has 
already been the cause of many losses, both 
material and human, on both sides and has 
benefited neither of the parties to it. Quite the 
contrary, the longer it goes on, the more 
conditions favorable to the intervention and 
interference of imperialism in the region it will 
create. The Lao People's Democratic Republic 
hopes that the two parties, both members of the 
non-aligned movement, with succeed in reaching a 
peaceful solution to their differences.
147.	The undeclared war being waged by 
imperialism and other reactionary forces against 
the Democratic Republic of Afghanistan poses a 
serious threat to its independence and 
sovereignty and its revolutionary achievements. 
The Lao People's Democratic Republic firmly 
condemns such acts and supports the efforts of 
the Democratic Republic of Afghanistan to settle 
with its neighbors by political means problems 
pertaining to the maintenance of peace and 
stability in the region.
148.	In the Korean peninsula, the situation 
remains tense. The ever-growing presence of 
American troops in the southern part of Korea 
constitutes a major obstacle to the process of 
the peaceful and democratic reunification of 
Korea.
149.	In the area of the Indian Ocean, the 
military presence of the United States has 
jeopardized the convening of the United Nations 
conference designed to establish the Indian Ocean 
as a zone of peace. The Lao People's Democratic 
Republic associates itself with the coastal 
countries in the region in calling for the 
dismantling of the Diego Garcia base and other 
so-called logistical military facilities. In 
reiterating our support for Madagascar's proposal 
and our commitment to the Declaration of the 
Indian Ocean as a Zone of, the Lao People's 
Democratic Republic hopes that the envisaged 
international conference will be able to take 
place as soon as possible.
150.	The Lao People's Democratic Republic 
gives its whole-hearted support to the just 
struggle of the South African patriots against 
the repugnant apartheid regime and for the 
recovery of their fundamental national rights and 
supports the valiant struggle of the Namibian 
people, under the leadership of SWAPO, for the 
independence and territorial integrity of 
Nami¬bia. We condemn the repeated acts of 
aggression committed by South Africa against 
Angola, Mozam¬bique and other neighbouring 
African countries, and we reaffirm our militant 
solidarity with that peoples of those countries 
in the struggle for the defense of their 
independence and sovereignty.
151.	The Lao People's Democratic Republic 
reaf¬firms its militant solidarity with the 
Sahraaui people under the leadership of the 
POLISARIO Front in their just struggle for 
self-determination and inde¬pendence.
152.	The Lao People s Democratic Republic, 
which recognizes the sovereignty of Argentina 
over the Malvinas, believes that a final 
settlement of this matter should be negotiated 
within the framework of the United Nations, 
bearing in mind its relevant reso¬lutions.
153.	The policy and actions of American 
imperialism with regard to Cuba, Nicaragua and 
Grenada should be vigorously condemned. The Lao 
People's Democratic Republic reaffirms its 
unswerving support for the just struggle of the 
peoples of those countries to defend their 
national independence and their revolutionary 
achievements and demands the resto¬ration of 
Guantanamo to the Republic of Cuba.
154.	The Lao People's Democratic Republic also 
supports the struggle of the Puerto Rican people 
for its right to self-determination and 
independence, and that of the people of El 
Salvador for its freedom and democratic rights.
155.	In their efforts to destroy the 
approximate military and strategic balance in 
Europe and in the world as a whole, the Unite 
States and other countries of NATO have been 
exerting undisguised pressure on Poland and have 
been interfering in its internal affairs with a 
view to perpetuating the crisis in that country. 
The Lao People's Democratic Republic vigorously 
condemns these acts and reaffirms its unswerving 
solidarity with the Polish United Workers' Party 
and the Polish State in their efforts to maintain 
public order and to promote the normalization of 
the situation in that country.
156.	Foreign interference in the internal 
affairs of Cyprus has been preventing the 
intercommunal talks from making progress. In the 
interest of the Cypriot people as a whole, a halt 
must be called to this inter¬ference and the 
territorial integrity of the country must be 
scrupulously respected.
157.	Peace and stability in South-East Asia 
are in constant danger from the expansionist and 
hegemonist policy pursued by the reactionaries in 
the Chinese ruling circles who are striving to 
maintain a state of tension on the Sino-Lao and 
Sino-Viet-namese borders by massing troops there 
which engage in armed incursions for die purpose 
of provocation and sabotage, and also on the 
Thai-Kampuchea border by helping the remnants of 
the Pol Pot forces and a handful of Khmer 
reactionaries to undermine the rebirth of the 
Kampuchean people.
158.	But in spite of these hostile acts, Lao 
People's Democratic Republic, Viet Nam and 
Kampuchea, constantly motivated by the wish to 
live in peace, friendship and co-operation with 
their neighbors, and in particular with China, 
have over the last few years made a number of 
proposals, including the proposal to sign a 
bilateral or multilateral treaty of peaceful 
coexistence between them and China with a view to 
normalizing their relations.
159.	The problems which now exist in 
South-East Asia have been essentially brought 
about by foreign interventions and interference. 
It is therefore of fundamental importance to 
proceed immediately to a comprehensive settlement 
of those problems. Any delay in doing this would 
serve only to inflame the situation which now 
prevails.
160.	In accordance with that analysis and 
desiring to make an active contribution to the 
consolidation of peace and stability in 
South-East Asia, and also to promote the 
continuation of dialogue between the States in 
the region, the Foreign Minister of the Lao 
People's Democratic Republic, on behalf of the 
three countries of Indo-China, sent a letter 
dated 15 Sep-tember i982, to their counterparts 
in the countries of ASEAN. Its essential Content 
is as follows: ''
"The Thai side regards the presence of units of 
the Vietnamese army near the Kampuchea-Thailand 
border as a threat to Thailand's security. 
Mean¬while, Kampuchea, Viet Nam and Laos consider 
the use of Thai territory by China and the Pol 
Pot clique together with other reactionary Khmer 
forces against the revival of the Kampuchean 
people a constant threat to the security of 
Kampuchea and other Indo-Chinese countries.
"The realities of the past three years have shown 
that the presence of Vietnamese troops in 
Kam¬puchea does not threaten in any way 
Thailand's security. Many a time the Thai side 
has stated that there is no need to sign 
non-aggression treaties between Thailand and the 
three Indo- Chinese countries since there is no 
danger of aggres¬sion by Viet Nam against 
Thailand. On the contrary, the activities of the 
Pol Pot clique and other Khmer reactionaries 
based in Thailand have seriously threatened 
Kampuchea's security, causing a continually 
explosive situation on the Thailand- Kampuchea 
border. The recent founding of a so-called 
tripartite coalition Government is aimed at 
helping the Pol Pot clique and other Khmer 
reactionaries step up activities against the 
People's Republic of Kampuchea, undermining the 
revival of the Kampuchean people and aggravating 
the tension on the Kampuchea-Thailand border. To 
maintain and to give it their support, the ASEAN 
countries cannot avoid running Airther counter to 
their objective of 'founding a political 
solution' as they have declared. This will create 
a dangerous precedent for foreign intervention 
against inde¬pendent and sovereign nations and 
violate the principles of the Charter of the 
United Nations and the non-aligned movement.
"We deem it necessary to heed the security 
interests of Thailand, and at the same time to 
heed the security interests of Kampuchea. To this 
end, there should be effective measures to check 
the use of the territory of one country against 
the other. Proceeding from this basic stand, the 
People's Republic of Kampuchea proposed in July 
1980 to establish a demilitarized zone along the 
Kampuchea- Thailand border, but the Thai side did 
not agree, saying that it cannot withdraw its 
troops from a part of its own territory.
"At the recent Conference of the Lao, Kampu¬chean 
and Vietnamese Foreign Ministers, the three 
Indo-Chinese countries took notice of Thailand's 
stand on a demilitarized zone and put forward a 
new proposal to set up a safety zone along the 
Kampuchea-Thailand border. This proposal meets 
Thailand's concern that troops of the Thai 
King¬dom should not withdraw from a part of its 
territory. The new proposal only asks for the 
withdrawal of forces which do not belong to 
Thailand or the People's Republic of Kampuchea 
from the safety zone. The three Indo-Chinese 
countries voice their readiness to discuss and 
reach agreement with the Thai side on such 
concrete matters as the width of the safety zone, 
the scope of Vietnamese troops withdrawal from 
the Kampuchea-Thailand border as well as the 
agreement of the transfer, of the Pol-Potist and 
other Khmer reactionaries and refugee camps far, 
from this border, the three Indo-Chinese 
countries deem it necessary to agree on a form of 
international supervision of the safety.
"To show their good will, the People's Republic 
of Kampuchea and the Socialist Republic of Viet 
Nam have of late made a first step by 
unilaterally withdrawing some units of Vietnamese 
troops from Kampuchea. If the Thai side gives a 
positive response to this good will act, the 
People's Republic of Kampuchea and the Socialist 
Republic of Viet Nam will withdraw more units of 
Viet¬namese troops from Kampuchea.
"In case Thailand refuses to establish the safety 
zone, the three Indo-Chinese countries are ready 
to discuss and reach agreement with the Thai side 
on any measure strictly to respect the Kampuchea- 
Thailand border as well as any measure including 
a form of international supervision to ensure 
peace and stability there.
"Many a time the People's Republic of Kam¬puchea 
has stated that the agreement on this question is 
not related to the de jure recognition of each 
other. The People's Republic of Kampuchea will 
not let the question of mutual recognition hinder 
the discussion and agreement on the safety zone. 
The realities of the past 30 years have shown 
that the United States and Thailand signed with 
Viet Nam and China the 1961-1962 Geneva Agreement 
on Laos, and the United States and Viet Nam 
signed the Paris Agree¬ment on Viet Nam in 1973 
without subsequent mutual recognition.
"The ASEAN countries have stood for the 
con¬vening of an international conference within 
the framework of the United Nations to settle the 
Kam¬puchea problem. They have unilaterally 
convened this conference in disregard of the 
three Indo- Chinese countries' protest. This is 
an imposition from one side. The three 
Indo-Chinese countries have put forward a 
proposal to convene a regional conference between 
the two groups of ASEAN and Indo-Chinese 
countries. This has not been agreed to by the 
ASEAN countries and such regional con¬ference has 
not been convened.
"The realities of the past three years have shown 
that an international conference is fruitful only 
when there is the agreement and participation of 
the directly related parties. The international 
conference convened by the United Nations in July 
1981 only ended in an impasse. With the good will 
to find an issue for this abnormal situation, and 
taking into consideration the ASEAN countries' 
proposal for an international conference and the 
three Indo-Chinese countries' proposal for a 
regional con¬ference, the recent conference of 
Vietnamese, Lao and Kampuchean Foreign Ministers 
put forward a proposal for an international 
conference on Southeast Asia with the 
participation of nine countries inside and six 
others outside the area. (The nine former are the 
three Indo-Chinese countries, the five ASEAN 
countries and Burma; the six latter are the 
Soviet Union, the United States, China, France, 
the United Kingdom and India).
."This conference will be convened only when 
agreement is reached between the, directly 
related countries, i.e. the ASEAN-and the 
Indo-Chinese counties,, on the composition; of 
Participants, agenda, place and time of the 
conference.
"Regarding the composition of participants, there 
may be disagreement on the countries taking part 
J particularly on the representation of 
Kampuchea. I think that this matter can be 
discussed and a formula acceptable to all can be 
found. It should not hinder the convening of the 
conference. The three Indo- Chinese countries, 
welcome the United Nations contribution to peace 
and stability in South-East Asia. But the United 
Nations maintenance of the Pol Pot genocidal 
clique has inhibited its positive role.
"Concerning the agenda, there may also be 
disagreement. I think that the conference can 
discuss all the problems in the region raised by 
each side on the principle of complete equality. 
For us there are many ways: an agreed agenda, an 
open agenda, or an agenda with agreed-upon 
problems and open- ended problems.
"About the place, I think that the conference can 
meet in a South-East Asian country, a neutral 
country in Asia or Europe, perhaps at Rangoon, 
New Delhi, Paris, Stockholm or Vienna, as agreed 
by the two groups of countries.
"As for the time of the conference, I think that 
the problems of peace and stability in Southeast 
Asia are most urgent and need to be settled, the 
sooner the better. Therefore I think that it 
should be convened in the last three months of 
this year or early next year."
161.	In Kampuchea, Pol Pot and his criminal 
clique, before being overthrown in 1979, embarked 
on the genocide of their own people and took the 
country back to the stone-age, at the instigation 
of foreigners. Blood, hunger and exodus were the 
price of this process internally, while 
externally bloody aggressions against 
neighbouring countries left an indelible imprint. 
Since that time the horror has ended for the 
Kamrpuchean people, and under the leadership of 
the Government of the People's Republic of 
Kampuchea that people has witnessed a miraculous 
revival in unity and national harmony and its 
political, economic, cultural and social 
situation has undergone a striking return to 
normal. The conditions of life of the people are 
unquestionably improving; National institutions 
have been established at all levels throughout 
the territory of the country after, the general 
elections J in particular the Constitution and 
the Parliament. This legitimate Government, 
supported by all Kampucheans, is unremittingly 
pursuing a foreign policy of peace, friendship, 
co-operation and good-neighborliness.
162.	The international community is now in a 
posi¬tion, knowing the facts, to draw impartially 
and objec¬tively a comparison between the four 
years of the reign of terror and genocide of the 
Pol Pot regime and the three years of the 
Government of the People's Republic of Kampuchea 
and conclude which has done more for Kampuchea 
and its valiant people and which of the two 
deserves the honor and the right to speak on 
behalf of Kampuchea.
163.	For its part, the Lao People's Democratic 
Republic believes that the United Nations must 
restore to the Government of the People's 
Republic of Kampuchea, the sole authentic and 
legal representative of the Kampuehean people, 
its proper place in the Organization and to expel 
from it the representatives of the former 
butchers of the Kampuchean people regardless of 
what new guise they may appear in.
164.	In so doing, the Organization would 
enhance its prestige and be doing simple justice 
to the Kam¬puchean people and, above all, to the 
memory of 3 million of them who were murdered.
165.	The year 1982 has also been marked by the 
unbridled pursuit of the arms race by the 
imperialists and military circles of NATO. This 
has been brought about by the policy of 
confrontation of the current United States 
Administration and even more by its ambition to 
attain a fallacious military and strategic 
"superiority" over the Soviet Union, and certain 
strategists of the Pentagon who have gone so far 
as to advocate the first nuclear strike and even 
the pos¬sibility of a so-called limited nuclear 
war. In order to extract revenue from the 
taxpayers and to win over public opinion to this 
cause, there has been no end to the fables that 
have been concocted about the so- called Soviet 
threat.
166.	Negotiations on arms limitations and 
disarm¬ament, in various United Nations bodies 
and other forums, in particular the Soviet-United 
States bilateral negotiations, have not led to 
any results. They either run up against the 
opposition of the United States and its allies or 
are unilaterally abandoned by them. This is what 
happened to consideration of the question on the 
prohibition of nuclear-weapon tests in the 
Committee on Disarmament, the question of halting 
the nuclear-arms race and negotiations on the 
prohibition of the development, manufacture and 
stockpiling of chemical weapons and their 
destruction, for example.
167.	Although the twelfth special session, the 
second special session of the General Assembly 
devoted to disarmament, held in June this year, 
yielded no con¬crete results, it was nevertheless 
of great significance because it showed the world 
which countries are working for the cause of 
peace and disarmament and which are striving to 
impede attainment of that goal.
168.	President Leonid Brezhnev's message 
delivered at the 12th meeting of that special 
session announcing the unilateral undertaking by 
the Soviet Union not to be the first to use 
nuclear weapons is an illustration of the 
Leninist peace policy pursued by the Soviet Union 
and it won the warm and total support of the Lao 
People's Democratic Republic as well as that of 
all peace-loving peoples in the world.
169.	At the second special session on 
disarmament, the Soviet Union reaffirmed and 
developed its pro¬posals* for the consolidation 
of peace, strengthening of detente and curbing of 
the arms race—proposals which it had put forward 
at the twenty-sixth Con¬gress of the Communist 
Party of the Soviet Union. Those proposals are 
constructive and realistic, and members of the 
Committee on Disarmament should examine them most 
seriously.
170.	In the face of the ever-growing threat to 
inter¬national peace and security represented by 
the arms race, in particular the nuclear-arms 
race and the race in other weapons of mass 
destruction, the Lao People's Democratic Republic 
welcomes any proposal aimed at eliminating that 
threat. As a country that was the victim of 
colonial and neo-colonial aggression and that 
lived under the constant threat of imperialism, 
expansionism and hegemonism, my country supports 
the proposal of the People's Republic of Mongolia 
for the conclusion of a convention on 
non-aggression and non-use of force in relations 
between Asian and Pacific States. The signing of 
such a convention would undoubtedly contribute to 
peace and co-oper¬ation in that part of the world.
171.	The deterioration in the world economic 
situa¬tion, that has come about in the last few 
years was even more marked in 1982. The developed 
capitalist countries, whose responsibility it is 
to take appropriate measures to remedy this 
situation, were unwilling to depart from their 
negative attitude. This international economic 
crisis provoked by the devel¬oped capitalist 
countries has had an even greater effect on the 
developing countries, in particular the 
least-advanced among them. This serves only to 
stress the interdependence of the two groups of 
coun¬tries. The continued decline in the economic 
situation in the developing countries could well, 
over the long term, entail adverse effects for 
the developed countries themselves. It is 
therefore in their own interests to demonstrate 
greater political will and realism in order to 
restructure the present system of international 
economic relations which is founded on injustice 
and exploitation.
172.	The picture I have just outlined would 
appear at first sight a little gloomy. 
Nevertheless it is encour¬aging to note that 
crisis mongers and fomenters of war are becoming 
more and more isolated and coming in for 
increased international condemnation and that the 
forces that are fighting for peace Justice and 
social progress, on the other hand, are becoming 
stronger with each passing day. This is proof 
that the masses are no longer willing to live 
with the specter of a nuclear conflagration 
hanging over them, in poverty and exploitation. 
They are calling for a halt to the unbridled arms 
race, for improvement of their living conditions 
and for a peaceful world for both their own 
generation and that of their children. In a word, 
they are calling for change in the existing 
international order and its replacement by a 
new—just, equitable and democratic—international 
order where relations would be based on true 
equality and mutually advan¬tageous co-operation.
173.	By combining our efforts to respond to 
their call and to their needs, we would be 
discharging our obligations under the Charter.
